UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6364



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JACOB E. JOHNSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
94-248-DKC, CA-98-1100-DKC)


Submitted:   August 24, 1999             Decided:   September 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jacob E. Johnson, Appellant Pro Se. Mythili Raman, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacob E. Johnson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Johnson, Nos. CR-94-248-

DKC; CA-98-1100-DKC (D. Md. Jan. 25 & Mar. 15, 1999).   We note that

the district court did not err in declining to conduct a hearing

because the record conclusively establishes that Johnson is not

entitled to relief.   See Fontaine v. United States, 411 U.S. 213,

215 (1973).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2